Case 1:20-cv-01088-PKC Document 54 Filed 05/28/21 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

MATHEW HUFNUS, individually and on
behalf of all others similarly situated,

Plaintiff,

VS.

WING TEL INC., A New York corporation,

Defendant.

 

 

Case No.: 1:20-CV-01088-PKC

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

It is hereby stipulated and agreed by and between Plaintiff Mathew Hutnus and Defendant,

Wing Tel Inc., pursuant to Fed. R. Civ. P. 41(a)(1)(A)ai), that this action. inclusive of all claims

asserted, or that could have been asserted, by Plaintiff individually against Defendant, be, and the

same hereby are, dismissed in its entirety with prejudice, with each party bearing its own fees and

costs. All claims of the putative class are hereby dismissed without prejudice.

Dated: May 28, 2021

Respectfully submitted,

 

KAZEROUNI LAW GROUP, APC

f
By: MH Lh
Ross H. Schmierer, Esq.
New York Bar Number: 4145702
275 Seventh Avenue, 7" Floor
New York, New York 10001
(T): (800)400-6808

Ross@Kazlg.com

Attorney for Plaintiff

 

  

Jefff€éy 47 Resenthal (admitted pro hac vice)
One Logan Square

130 N. 18" St.

Philadelphia, PA 19103

(T): (215) 832-5553
Rosenthal-j(@blankrome.com
Andrew T. Hambelton

New York Bar Number: 4835419
1271 Avenue of the Americas
New York, NY 10020

(T): (212) 885-5345
ahambelton(@ blankrome.com

 

Attorney for Defendant

 

 
